Exhibit 10.6

 



FORM OF LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”), made as of this [__] day of
[__________] 2017, by and among, [___________], (the “Shareholder”) and Panther
Biotechnology, Inc., a Nevada corporation (the “Company”).

 

W I T N E S S E TH:

 

WHEREAS, the Shareholder [__________] holds (or will hold following the
consummation of certain contemplated transactions involving the Shareholder and
the Company) [______] shares of the Company’s common stock (the “Shares”); and

 

WHEREAS, the parties hereto desire to enter into this Agreement upon the terms
and conditions contained hereinafter to set forth conditions pursuant to which
the Shareholder may transfer and sell the Shares.

 

NOW, THEREFORE, in consideration of the mutual premises set forth herein, $10
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the Shareholder, the parties hereto hereby agree
as follows.

 

1.       Lock-Up. Shareholder hereby agrees that:

 

1.1.       For the period (the “Initial Lock-Up Period”) commencing as of the
date of this Agreement (the “Effective Date”), and terminating upon the earlier
of (i) one (1) year from the Effective Date, or (ii) the written consent of the
Company to the earlier termination hereof, which consent shall be provided in
the sole discretion of the Company, the Shareholder will not, directly or
indirectly:

 

(a)        offer for sale, sell, pledge, hypothecate, transfer, assign or
otherwise dispose of (or enter into any transaction or device that is designed
to, or could be expected to, result in the sale, pledge, hypothecation,
transfer, assignment or other disposition at any time) (including, without
limitation, by operation of law) of any or all of the Shares or any other
securities of the Company obtained by Shareholder hereafter (which securities
shall be included in the definition of “Shares” used throughout this Agreement);
or

 

(b)        enter into any swap or other derivatives transaction that transfers
to another, in whole or in part, any of the economic benefits or risks of
ownership of the Shares, whether any such transaction is to be settled by
delivery of Shares or other securities, in cash or otherwise (collectively (a)
and (b), a “Disposition”); and

 

1.2.       For the period (the “Second Lock-Up Period”) commencing as of the end
of the Initial Lock-Up Period and terminating upon the earlier of (i) two years
from the Effective Date, or (ii) the written consent of the Company to the
earlier termination hereof, which consent shall be provided in the sole
discretion of the Company, the Shareholder will not, directly or indirectly make
any Disposition of Shares during any thirty (30) day rolling period exceeding
10% of the total volume of the Company’s common stock which traded over the 30
days prior to any such Disposition (collectively Sections 1.1 and 1.2, the
“Lock-Up”).

 

 



 Lock-up Agreement
Page 1 of 5 

 

 

2.       Representations and Warranties of Shareholder. The Shareholder
represents, warrants and agrees to the following representations,
acknowledgements and agrees that the Company and its assigns shall be able to
rely on such representations for all purposes:

 

2.1.       The Shareholder agrees that the Shares and any certificate evidencing
such Shares shall be stamped or otherwise imprinted with a conspicuous legend in
substantially the following form:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN LOCK-UP AGREEMENT BETWEEN THE HOLDER AND THE COMPANY, DATED AS OF
[___________]. A COPY OF THE LOCK-UP AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL
OFFICE OF THE COMPANY.”

 

3.       Right to Reject Dispositions. In furtherance of the foregoing, the
Company and its transfer agent are hereby authorized (i) to decline to make any
transfer of securities if such transfer would constitute a violation or breach
of this Agreement and (ii) to imprint on any certificate representing Shares
beneficially owned by Shareholder a legend describing the restrictions contained
herein.

 

4.       Power and Authority. Each party hereto respectively represents and
warrants that such party has full power and authority to enter into this
Agreement and that, upon request of the Company, the Shareholder will execute
any additional documents necessary in connection with the enforcement hereof.

 

5.       No Assignment; Binding Nature. No party may assign this Agreement in
whole or in part, without the written consent of the other parties. This
Agreement shall be binding upon the parties and their respective successors and
permitted assigns.

 

6.       Miscellaneous.

 

6.1.       Severability of Invalid Provision. If any provision of this Agreement
is held invalid or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

6.2.       Entire Agreement of the Parties. The Agreement constitutes the entire
agreement of the parties regarding the matters contemplated herein, or related
thereto, and supersedes all prior and contemporaneous agreements, and
understandings of the parties in connection therewith. No covenant,
representations, or conditions, which are not expressed in the Agreement shall
affect, or be effective to interpret, change, or restrict, the express
provisions of this Agreement.

 

6.3.       Further Assurances. All parties agree that, from time to time, each
of them will take such other action and to execute, acknowledge and deliver such
contracts or other documents as may be reasonably requested and necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

6.4.       Specific Performance. The parties agree that the covenants and
obligations contained in this Agreement relate to special, unique and
extraordinary matters and that a violation of any of the terms hereof or thereof
would cause irreparable injury in an amount which would be impossible to
estimate or determine and for which any remedy at law would be inadequate. As
such, the parties agree that if either party fails or refuses to fulfill any of
its obligations under this Agreement, then the other party shall have the remedy
of specific performance, which remedy shall be cumulative and nonexclusive and
shall be in addition to any other rights and remedies otherwise available under
any other contract or at law or in equity and to which such party might be
entitled. The Shareholder therefore agrees that, in the event of any such breach
or threatened breach of this Agreement or the terms and conditions hereof by the
Shareholder, the the Company shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach or threatened
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

 



 Lock-up Agreement
Page 2 of 5 

 

 

6.5.       Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED,
INTERPRETED AND ENFORCED ACCORDING TO, THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS PROVISIONS THEREOF AND SHALL BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. Any
judicial proceeding brought by or any party regarding any dispute arising out of
this Agreement or any matter related hereto may be brought in the courts of the
State Texas, or in the United States District Court for the Southern District of
Texas and, by execution and delivery of this Agreement, each party hereby
submits to the jurisdiction of such courts. EACH PARTY HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN CONNECTION WITH ANY MATTER CONTESTED UNDER, OR
ARISING OUT OF, THIS AGREEMENT.

 

6.6.       Construction. When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular,
and words importing the masculine gender include the feminine and neuter
genders; (v) any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
references to “dollars”, “Dollars” or “$” in this Agreement shall mean United
States dollars; (x) reference to a particular statute, regulation or law means
such statute, regulation or law as amended or otherwise modified from time to
time; (xi) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (xii) unless otherwise stated in this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; (xiii) references to “days” shall mean calendar days;
and (xiv) the paragraph headings contained in this Agreement are for convenience
only, and shall in no manner be construed as part of this Agreement.

 

 



 Lock-up Agreement
Page 3 of 5 

 

 

6.7.       Counterparts, Effect of Facsimile, Emailed and Photocopied
Signatures. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, may be
executed in one or more counterparts, all of which shall constitute one and the
same instrument. Any such counterpart, to the extent delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .peg or similar attachment to
electronic mail (email) or downloaded from a website or data room (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party, each other party shall re execute the
original form of this Agreement and deliver such form to all other parties. No
party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 

 

 

 

 

 Lock-up Agreement
Page 4 of 5 

 

IN WITNESS WHEREOF, parties have caused this Agreement to be signed and
delivered by their duly authorized representatives as of the date first set
forth above.

 

 

THE COMPANY:

 

PANTHER BIOTECHNOLOGY, INC.

 

 

By:_______________________



Its: ________________________

 

 

Printed Name: ________________

 

 

SHAREHOLDER:

 

 

By:_________________________

[___________]

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 



 Lock-up Agreement
Page 5 of 5 

